Citation Nr: 0838660	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  04-29 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to 
October 1994.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from December 2002 and February 2004 rating 
decisions by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran presented testimony at a 
Board hearing in September 2006.  A transcript of the hearing 
is associated with the veteran's claims folder.  The case was 
remanded in January 2007 for further development.

With respect to the issue of whether new and material 
evidence was received to reopen a service connection claim 
for an undiagnosed illness manifested by fatigue; the Board 
notes that it remanded the issue so that the RO could issue a 
statement of the case in compliance with Manlincon v. West, 
12 Vet. App. 238 (1999).  The RO issued a statement of the 
case in June 2008.  However, the veteran did not file a 
timely substantive appeal.    

Finally, the Board also reopened the veteran's claim for 
entitlement to service connection for bronchitis, and 
remanded the issue to the RO.  The RO issued an April 2008 
rating decision in which it granted service connection.  The 
grant of service connection constitutes a full grant of the 
claim.  As such, the issue is not before the Board.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required on his part.


REMAND

The Board remanded the claim so that the RO could request 
verification from the 
U. S. Army and Joint Services Records Research Center 
(JSRCC).  The RO duly complied with the Board's Remand 
orders.  

However, the JSRCC responded that the veteran had not 
provided sufficient details of a stressor.  The Board once 
again notes that the veteran provided his unit assignment; 
and he testified that the alleged bombings occurred between 
December 1990 and January 1991.  .  He also testified that he 
was stationed with Charlie Company, 26th Signal, 93rd Signal 
Brigade.  The veteran's personnel records substantiate the 
fact that he was serving in the Persian Gulf (Saudi Arabia) 
from December 1990 to April 1991.  

In Pentecost v. Principi, 16 Vet.App. 124, 128 (2002), the 
United States Court of Appeals for Veterans Claims (Court) 
addressed a claim for service connection for PTSD and noted 
that "[a]lthough the unit records do not specifically state 
that the veteran was present during the rocket attacks, the 
fact that he was stationed with a unit that was present while 
such attacks occurred would strongly suggest that he was, in 
fact, exposed to attacks."  Upon further review of the above, 
the Board finds that the stressors described by the veteran 
are arguably of sufficient detail in terms of dates and 
locations to allow for an attempt at verification.  

In view of the information furnished by the veteran, it would 
seem that the unit records for Charlie Company, 26th Signal, 
93rd Signal Brigade, for the period December 1990 to January 
1991 would possibly document the claimed combat situations.  
In order to fully assist the veteran, the Board believes 
further development is necessary.   

Accordingly, the case is REMANDED for the following actions:

1.  The RO should forward the veteran's 
service personnel records to JSRCC for 
the purpose of searching the unit records 
of Charlie Company, 26th Signal, 93rd 
Signal Brigade to ascertain whether the 
unit engaged in combat related activities 
between December 1990 and January 1991.  

2.  After receiving a response from 
JSRCC, the RO should determine if the 
veteran engaged in combat or if any 
claimed stressor has been corroborated. 

3.  If, and only if, it is determined 
that the veteran engaged in combat or if 
any claimed stressor has been 
corroborated, the veteran should be 
scheduled for a VA PTSD examination.  The 
examiner should be informed of the 
corroborated stressor(s) and asked to 
determine if the veteran currently 
suffers from PTSD related to such 
corroborated stressor(s).  The claims 
file must be made available to the 
examiner for review, and any medically 
indicated special tests should be 
accomplished.  

4.  After completion of the above and any 
other development the RO should deem 
necessary, the RO should review the 
expanded record and readjudicate the 
issue on appeal.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond. Thereafter, the case should be 
returned to the Board for appellate 
review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


ININ 
